IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                      STANKO V. BREWER


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  RUDY STANKO, APPELLANT,
                                               V.

                                JEFF BREWER ET AL., APPELLEES.


                              Filed May 18, 2021.   No. A-20-868.


       Appeal from the District Court for Sheridan County: TRAVIS P. O’GORMAN, Judge.
Affirmed.
       Rudy Stanko, pro se.
       Jamian J. Simmons, Deputy Sheridan County Attorney, for appellees.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       PIRTLE, Chief Judge.
                                       INTRODUCTION
        Rudy Stanko brought an action against Jeff Brewer, the Sheridan County sheriff, as well
as members of the Sheridan County Board of Commissioners (collectively appellees), seeking
declaratory judgment and injunctive relief primarily for conditions of his confinement in the
Sheridan County jail. He appeals from an order of the district court for Sheridan County granting
the appellees’ motion to dismiss and dismissing his amended complaint for lack of jurisdiction
because he was no longer confined at the Sheridan County jail, making his claims moot. Based on
the reasons that follow, we affirm.
                                       BACKGROUND
       On June 22, 2020, Stanko began serving a 180-day sentence of incarceration in the
Sheridan County jail for the offense of third degree assault. On September 3, Stanko filed an



                                              -1-
amended complaint against “Jeff Brewer, Loren Paul, individually, and official capacity, Krotz,
individually, and official capacity, and Messersmith, individually, and official capacity.” The
amended complaint sought declaratory judgment and injunctive relief based on conditions of his
confinement. Specifically, the amended complaint requested the following relief by the district
court: (1) immediately enjoin Brewer from “ignoring” certain alleged medical conditions Stanko
suffered, such as painful kidneys, improper urination, a tooth ache, and lung cancer; (2) hold
Brewer “in contempt with a fine for disobeying the court’s order that [Stanko] be jailed in the
Sheridan County Jail and not Scottsbluff and Dawson Counties”; (3) declare that Brewer violated
Stanko’s 8th Amendment right prohibiting cruel and unusual punishment by “ignoring [Stanko’s]
medical needs”; (4) declare the Sheridan County jail is “unconstitutional in violation of the 8th
Amendment and Nebraska Jail Standards”; (5) enjoin all the appellees from “accepting people
arrested by the Gordon Police force” in the Sheridan County jail until the capacity of the jail is
expanded; (6) enjoin Brewer “from accepting more than 6 male prisoners until the capacity of the
jail is expanded”; (7) enjoin Brewer from “further punishing and torturing” Stanko “by leaving the
light turned on in the forty-eight (48) square foot cell, Twenty-four (24) hours a day, seven (7)
days a week”; (8) declare Brewer is violating the cruel and unusual punishment clause of the 8th
Amendment by not furnishing proper clothing (underwear) to the prisoners in the Sheridan County
jail; (9) enjoin Brewer from “keeping, tracking and intercepting” mail “in violation of the 1st, 4th,
5th, and 14th Amendments”; (10) declare that “the forty-eight (48) foot cell needs to be expanded
no less than twelve (12) feet”; (11) enjoin Brewer from holding prisoners in “the hole”; (12) enjoin
Brewer from “retaliating and discriminating” against Stanko “by not having continual access to
kiosk and the telephone”; and (13) declare the Sheridan County jail is in violation of the 8th
Amendment and “order [the appellees] to comply with the 8th Amendment and the subsequent
Nebraska Jail Standards.”
         Stanko’s amended complaint did not allege that he suffered any specified damages or injury
due to any alleged action or inaction of the appellees. It only included a statement which requested
“punitive damages available to prisoners in civil right [sic] action” and that “the common law jury
judge the punitive damages and the facts of this case and award the total proper damages, including
mental anguish, mental suffering, pain, and distress.”
         The appellees filed motions to dismiss pursuant to Neb. Ct. R. Pldg. § 6-1112(b) alleging
the amended complaint be dismissed based on lack of jurisdiction because the issues alleged were
moot, among other reasons. A hearing on the appellees’ motion to dismiss was held on October
13, 2020. There is no bill of exceptions filed in this case and therefore, we do not have a record of
the hearing before us.
         On November 20, 2020, the district court entered an order granting the appellees’ motion
to dismiss, and dismissing Stanko’s amended complaint with prejudice. The court concluded that
Stanko’s amended complaint only sought declaratory judgment and/or injunctive relief and that
such claims were moot because all claims dealt with actions or inactions related to Stanko’s
incarceration in the Sheridan County jail, and he had since been released from jail. The court noted
that Stanko’s sentence of incarceration was suspended on September 15, pending an appeal of his
criminal case and he was released from jail and was free on bond. The court also stated that Stanko
did not allege or seek specific damages, but, rather, was only asking the court to declare that certain
actions or inactions violated certain laws. Further, the court found that it did not have jurisdiction


                                                 -2-
over Stanko’s request to hold Brewer in contempt for disobeying the court’s order that Stanko be
jailed in the Sheridan County jail and not Scottsbluff or Dawson Counties because the order he
alleged was being violated was ordered in a different case.
                                   ASSIGNMENTS OF ERROR
        Restated, Stanko assigns that the district court (1) erred in finding the claims alleged in the
amended complaint were moot, or in the alternative, if said claims were moot, they should be
considered under the “capable of repetition, yet evading review” exception; (2) erred in finding
Stanko did not allege damages; and (3) the district court’s dismissal ignored various facts that
resulted in state and federal regulation violations and various constitutional violations.
                                     STANDARD OF REVIEW
       A district court’s grant of a motion to dismiss on the pleadings is reviewed de novo,
accepting the allegations in the complaint as true and drawing all reasonable inferences in favor of
the nonmoving party. Nesbitt v. Frakes, 300 Neb. 1, 911 N.W.2d 598 (2018).
                                             ANALYSIS
        As previously mentioned, no bill of exceptions has been filed in this appeal. In the absence
of a bill of exceptions, we examine and consider only the pleadings in conjunction with the
judgment reviewed. Rosberg v. Rosberg, 25 Neb. App. 856, 916 N.W.2d 62 (2018). When a
transcript, containing the pleadings and order in question, is sufficient to present the issue for
appellate disposition, a bill of exceptions is unnecessary to preserve an alleged error of law
regarding the proceedings under review. Id. Where there is no bill of exceptions, an appellate court
is limited on review to an examination of the pleadings. Id. If they are sufficient to support the
judgment, it will be presumed on appeal that the evidence supports the trial court’s orders and
judgment. Id. We conclude the transcript is sufficient for us to address Stanko’s alleged errors.
        Stanko first argues that the district court erred in finding that his claims in his amended
complaint are now moot. The district court found that Stanko’s claims were moot because they all
related to conditions of his confinement in the Sheridan County jail and he was no longer confined.
        An action becomes moot when the issues initially presented in the proceedings no longer
exist or the parties lack a legally cognizable interest in the outcome of the action. Nesbitt v. Frakes,
supra. A moot case is one which seeks to determine a question that no longer rests upon existing
facts or rights--i.e., a case in which the issues presented are no longer alive. Id. Mootness refers to
events occurring after the filing of a suit which eradicate the requisite personal interest in the
resolution of the dispute that existed at the beginning of the litigation. Id. Although mootness does
not prevent appellate jurisdiction, it is a justiciability doctrine that can prevent courts from
exercising jurisdiction. Id. As a general rule, a moot case is subject to summary dismissal. Id.
        In his amended complaint, Stanko requested the district court to enjoin Brewer from
various actions and declare other actions or inactions by Brewer as violations of various state
regulations and constitutional rights. As the district court found, the requested relief was either
injunctive or declaratory in nature.
        In regard to injunctions, the purpose of an injunction is to restrain actions that have not yet
been taken. Id. The Nebraska Supreme Court has recognized that “‘“injunctive relief is preventive,



                                                 -3-
prohibitory, or protective, and equity usually will not issue an injunction when the act complained
of has been committed and the injury has been done.”’” Id. at 6, 911 N.W.2d at 604. The Supreme
Court has also said:
        “‘“Since the purpose of an injunction is not to afford a remedy for what is past but to
        prevent future mischief, not being used for the purpose of punishment or to compel persons
        to do right but merely to prevent them from doing wrong, rights already lost and wrongs
        already perpetrated cannot be corrected by injunction.”’”

Id.
        As previously stated, Stanko complains of conditions at the Sheridan County jail and asked
that Brewer be enjoined from actions that allegedly violated his rights. At the time Stanko filed his
amended complaint he was incarcerated in the Sheridan County jail. However, he was released
from custody on September 15, 2020. Stanko is no longer subject to the conditions at the Sheridan
County jail and no longer has a personal interest in the resolution of the issues. The acts complained
of have been committed and any injury has been done and cannot be corrected by an injunction.
Therefore, the injunctive relief he seeks has been rendered moot.
        In addition to seeking injunctions in regard to jail conditions, Stanko also made various
claims seeking declaratory judgment. A declaratory judgment action becomes moot when the
issues initially presented in the proceedings no longer exist or the parties lack a legally cognizable
interest in the outcome of the action. Nesbitt v. Frakes, 300 Neb. 1, 911 N.W.2d 598 (2018). At
the time that the declaration is sought, there must be an actual justiciable issue from which the
court can declare law as it applies to a given set of facts. Id. A justiciable issue requires a present,
substantial controversy between parties having adverse legal interests susceptible to immediate
resolution and capable of present judicial enforcement. Id.
        The district court found that like Stanko’s requests for injunctive relief, his requests for
declaratory judgment were based on complaints related to the conditions of his confinement in the
Sheridan County jail. Again, Stanko has been released from custody and is no longer confined in
the Sheridan County jail. Accordingly, the issues no longer exist and Stanko lacks a legally
cognizable interest in the outcome of the claims. The court also noted that he did not allege or seek
specific damages but rather, was only asking the court to declare that certain actions or inactions
violated certain laws. As previously stated, he only requested “punitive damages available to
prisoners in civil right [sic] action” and that a jury determine and award “the total proper damages,
including mental anguish, mental suffering, pain, and distress.” As the district court stated, the
relief he was requesting would not undo what he alleged had already happened and thus, any
declaration by the court would be advisory. Declaratory relief cannot be used to obtain a judgment
which is merely advisory. Nesbitt v. Frakes, supra. Accordingly, we agree with the district court
that Stanko’s requests for declaratory judgment are also moot.
        Stanko does not contest that he is no longer confined in the Sheridan County jail, but claims
that the issues in his amended complaint are “capable of repetition, yet evading review” and should
be addressed as an exception to the mootness doctrine. In support of this contention, he argues that
he is out of jail on a suspended sentence and that if his criminal appeal is not successful he “could
likely be back in jail for the remainder of his suspended sentence.” Brief for appellant at 4. Stanko
also states that he lives in Sheridan County and “is an adversarial opponent of the local


                                                 -4-
establishment, i.e., the sheriff and commissioners, and is always being throw [sic] in their
unconstitutional jail.” Id. at 7.
        An appellate court may choose to review an otherwise moot case under the public interest
exception if it involves a matter affecting the public interest or when other rights or liabilities may
be affected by its determination. Nesbitt v. Frakes, supra. This exception requires a consideration
of the public or private nature of the question presented, the desirability of an authoritative
adjudication for future guidance of public officials, and the likelihood of future recurrence of the
same or a similar problem. Id. An application of the public interest exception to the mootness
doctrine is inappropriate when the issues presented on appeal do not inherently evade appellate
review. Id.
        Stanko has not demonstrated a reasonable likelihood that he will be subject to the housing
conditions existing at the Sheridan County jail, as he is no longer residing in that facility. There is
nothing in the record to indicate he will go back to jail if his criminal offense is affirmed and even
if he would, there is nothing to indicate that the jail conditions and/or the actions or inactions of
the appellees that he complains of would be the same. Similarly, if Stanko is returned to the
Sheridan County jail for any other offense, there is no way of knowing that he would be subject to
the same conditions of which he now complains. In other words, Stanko’s contention that there is
a possibility he could end up back in the Sheridan County jail at some point in the future is not
sufficient for us to conclude that his claims are “capable of repetition, yet evading review.” As a
result, we decline to apply the public interest exception to Stanko’s claims and we affirm the order
of the district court dismissing Stanko’s amended complaint as moot.
                                          CONCLUSION
        We conclude that the district court did not err in finding that Stanko’s claims for injunctive
relief and declaratory judgment are moot, as he is no longer subject to the jail conditions of which
he complains. Accordingly, the district court’s order is affirmed.
                                                                                          AFFIRMED.




                                                 -5-